
	

115 S1474 IS: Recognizing the Environmental Gains In Overcoming Negligence Act
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1474
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Ms. Duckworth (for herself, Ms. Harris, Mr. Merkley, Mr. Durbin, Mr. Carper, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To prohibit the use of fiscal year 2018 funds for the closure, consolidation, or elimination of
			 certain offices of the Environmental Protection Agency.
	
	
		1.Short title
 This Act may be cited as the Recognizing the Environmental Gains In Overcoming Negligence Act or the REGION Act.
 2.Regional and program offices of the Environmental Protection AgencyNo regional or program office of the Environmental Protection Agency shall be closed, consolidated, or eliminated using funds made available for fiscal year 2018.
		
